                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:14-CR-17-1H


UNITED STATES OF AMERICA,             )
                                      )
                                      )
                                      )
     v.                               )
                                      )
                                                        ORDER
                                      )
TREMAINE WILLIAMS,                    )
                                      )
     Defendant.                       )
                                      )



     This matter is before the court on defendant’s letter, which

this court construes as a motion seeking a sentence reduction.

Defendant has shown no legal basis for altering the final judgment

in his case.       Therefore, the motion for sentence reduction is

DENIED.

     This 21st day of May 2020.




                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge

At Greenville, NC
#26




          Case 5:14-cr-00017-H Document 82 Filed 05/21/20 Page 1 of 1
